 

Exhibit 10.2

 

June 27, 2012
 

Tile Shop Holdings, Inc.
14000 Carlson Parkway
Plymouth, MN 55441

 

JWC Acquisition Corp.
Bay Colony Corporate Center
North Entrance
1000 Winter Street, Suite 4300
Waltham, MA 02451

 

Re:Sellers Lock-Up Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) relates to the shares of common stock
of Tile Shop Holdings, Inc., a Delaware corporation (“Holdings”) constituting
Registable Securities under the Registration Rights Agreement of even date by
and among Holdings, JWC Acquisition Corp. (“Buyer”) and the undersigned
(“Registration Agreement”) in connection with the transactions contemplated by
the Contribution and Merger Agreement by and among Buyer, The Tile Shop, LLC,
ILTS, LLC, The Tile Shop, Inc., JWTS, Inc. and each of the other Members of the
Company, Nabron International, Inc, Holdings, TS Merger Subsidiary, Inc. and
Peter Jacullo, in his capacity as Sellers’ Representative, as amended from time
to time (the “Definitive Agreement”). Capitalized terms used but not otherwise
defined herein shall have their respective meanings set forth in the Definitive
Agreement.

 

This Agreement is being executed and delivered simultaneously with the execution
and delivery of the Definitive Agreement and the Registration Agreement, among
others, and shall become effective as of the Closing Date. In the event the
Definitive Agreement is terminated prior to the Closing Date, this Agreement
shall terminate without any further action by any of the parties hereto and no
party shall have any liability or further obligation to any other party to this
Agreement.

 

In order to induce Buyer to enter into the Definitive Agreement and to
consummate the transactions contemplated by the Definitive Agreement, the
undersigned hereby agrees that, during a period commencing on the Closing Date
and ending on the earlier of (i) one year after the Closing Date or earlier if
subsequent to the Closing Date the last sales price of Holdings Common Stock
equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20-trading
days within any 30 trading day period commencing at least 150 days after the
Closing Date, or (ii) the date when Holdings consummates a liquidation, merger,
stock exchange or other similar transaction that results in all of the
stockholders of Holdings having the right to exchange their shares of Holdings
Common Stock for cash, securities or other property (the “Lock-Up Period”), the
undersigned: will not, directly or indirectly, on his, her or its own behalf, or
on behalf of entities, family members or trusts affiliated with or controlled by
him, her or it, (A) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option or purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, the Closing Holdings Shares, or establish or
increase a “put equivalent position”, or liquidate or decrease a “call
equivalent position” within the meaning of Section 16 of the Exchange Act, and
the rules and regulations of the SEC promulgated thereunder, in respect of the
Closing Holdings Shares, (B) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Closing Holdings Shares, whether any such transaction is to be
settled by delivery of Closing Holdings Shares or such other securities, in cash
or otherwise or (C) publicly announce any intention to effect any transaction
specified in clauses (A) or (B).

 

 

 

 

The undersigned hereby authorizes Holdings during the Lock-Up Period to cause
the transfer agent for the Holdings Common Stock to decline to transfer, and to
note stop transfer restrictions on the stock register and other records relating
to, the Closing Holdings Shares for which the undersigned is the record holder
and, in the case of Holdings Shares for which the undersigned is the beneficial
but not the record holder, agrees during the Lock-Up Period to cause the record
holder to cause the relevant transfer agent to decline to transfer, and to note
stop transfer restrictions on the stock register and other records relating to,
the undersigned’s Closing Holdings Shares.

 

The undersigned hereby further agrees that during the Lock-Up Period the
undersigned will not file or participate in the filing with the SEC of any
registration statement, or circulate or participate in the circulation of any
preliminary or final prospectus or other disclosure document with respect to any
proposed offering or sale of the undersigned’s Closing Holdings Shares; provided
that the undersigned may exercise its rights pursuant to that certain
registration rights agreement entered into simultaneously with the execution and
delivery of the Definitive Agreement and request that a registration statement
relating to the Closing Holdings Shares be filed prior to the end of the Lock-Up
Period if such registration statement does not become effective until after the
end of the Lock-Up Period.

 

Notwithstanding the foregoing, the undersigned may transfer the Closing Holdings
Shares owned by him or her:

 

(i)by gift or other transfer to a member of the undersigned’s immediate family
or to a trust, corporation, partnership or limited liability company established
for estate planning purposes, the beneficiaries, stockholders, partners or
members of which are members of the undersigned’s immediate family or a
charitable organization;

 

(ii)by virtue of the laws of descent and distribution upon the death of the
undersigned;

 

(iii)pursuant to a qualified domestic relations order;

 

(iv)to the stockholders, partners or members of the undersigned or a
corporation, partnership or limited liability company that is a permitted
transferee hereunder; or

 

- 2 -

 

 

(v)in the event that, subsequent to the Closing Date, Holdings consummates a
merger, stock exchange or other similar transaction that results in all of its
stockholders having the right to exchange their shares of Holdings common stock
for cash, securities or other property;

 

provided that in the case of clauses (i) through (iv) those permitted
transferees and any stockholder, partner or member thereof enter into a written
agreement with Holdings agreeing to be bound by the transfer instructions
contained herein.

 

The undersigned hereby represents and warrants to the Company that the
undersigned has full power and authority to enter into this Agreement and that
this Agreement constitutes the legal, valid and binding obligation of the
undersigned, enforceable in accordance with its terms. Upon request, the
undersigned will execute any additional documents necessary in connection with
enforcement hereof. Any obligations of the undersigned shall be binding upon the
successors and assigns of the undersigned from the date first above written.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parities hereto (i) agree that any action, proceeding,
claim or dispute arising out of, or relating in any way to, this Agreement shall
be brought and enforced in the courts of New York City, in the State of New
York, and irrevocably submits to such jurisdiction and venue, which jurisdiction
and venue shall be exclusive and (ii) waives any objection to such exclusive
jurisdiction and venue or that such courts represent an inconvenient forum. This
Agreement may be executed in one or more counterparts (including by facsimile or
other electronic means), each of which shall constitutes one and the same
investment.

 

This Agreement may not be amended prior to the Closing Date without the written
consent of Buyer and may not be amended after the Closing Date without the
approval of the Audit Committee of the Board of Directors of Holdings.

 

- 3 -

 

 

  Very truly yours,       SELLERS:       For and on behalf of   NABRON
INTERNATIONAL, INC.

 

  By: /s/ Raymond Long Sing Tang, /s/ Louise Mary Garbarino   Name: Raymond Long
Sing Tang / Louise Mary Garbarino   Title: Authorized Signatures

 

  THE TILE SHOP, INC.       By: /s/ Robert A. Rucker   Name: Robert A. Rucker  
Title:   CEO

 

  ILTS, LLC       By: /s/ Andrea K. Jensen   Name: Andrea K. Jensen   Title:
  Manager

 

  JWTS, INC.       By: /s/ Peter J. Jacullo, III   Name: Peter J. Jacullo, III  
Title:   President

 

  By: /s/ Peter H. Kamin   Name: Peter H. Kamin   as Trustee of the Peter H.
Kamin Revocable Trust

 

  By: /s/ Peter H. Kamin   Name: Peter H. Kamin   as Trustee of the Peter H.
Kamin Childrens’ Trust

 

[Signature Page to Lock-up Agreement]

 

 

 

 

  By: /s/ Peter H. Kamin   Name:  Peter H. Kamin, as Trustee under the   Peter
H. Kamin GST

 

  3K LIMITED PARTNERSHIP       By: /s/ Peter H. Kamin   Name: Peter H. Kamin  
Title:   Trustee, Managing Partner

 

  /s/ Todd Krasnow   Todd Krasnow

 



  FAMILY OFFICE INVESTORS LLC       By: /s/ Mark Riser   Name: Mark Riser  
Title:   Sole Member

  

  /s/ Warren W. Garden   Warren W. Garden

 

  /s/ Irene P. McCarthy   Irene P. McCarthy

 

  /s/ Robert McCarthy   Robert McCarthy

 

[Signature Page to Lock-up Agreement]

 

 

 

 

Acknowledged and Agreed:

 

TILE SHOP HOLDINGS, INC.       By: /s/ Robert A. Rucker     Name: Robert A.
Rucker     Title: President  

 

JWC ACQUISITION CORP.       By: /s/ Adam L. Suttin     Name: Adam L. Suttin    
Title: President  

 

[Signature Page to Lock-up Agreement]

 



 

